Exhibit 10.25

EXECUTION COPY

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) dated as of July 14, 2006 is entered
into among JWPR CORPORATION (“JWPR”), as Seller and Servicer, LIBERTY STREET
FUNDING CORP. (“Liberty”), as the sole Conduit, and THE BANK OF NOVA SCOTIA, as
agent (in such capacity, the “Agent”) and as the sole Financial Institution (in
such capacity, the “Financial Institution” and together with the Conduit, the
“Purchasers”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Receivables Purchase Agreement” referred to
below.

PRELIMINARY STATEMENTS

Reference is made to that certain Second Amended and Restated Receivables
Purchase Agreement dated as of March 24, 2006, among JWPR, Liberty, the Agent,
the Managing Agents and the Financial Institutions from time to time party
thereto (as amended, restated, supplemented or modified from time to time, the
“Receivables Purchase Agreement”). The parties hereto have agreed to, among
other things, (i) amend the Receivables Purchase Agreement and (ii) reconvey of
all Receivables generated by JohnsonDiversey SpA and certain other assets
related to such Receivables from the Purchasers to JWPR, in each case, upon the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the parties hereto agree that the Receivables
Purchase Agreement is hereby amended to incorporate the blacklined modifications
to the Receivables Purchase Agreement shown on the marked copy of the
Receivables Purchase Agreement attached hereto as Exhibit A.

SECTION 2. Reconveyance. Subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof:

(a) without recourse and without making any representation or warranty in
connection therewith of any type or kind, the Purchasers and the Agent,
respectively, hereby sell and assign, without any further action being required
on the part of any person or entity to effect such sale and assignment, to JWPR,
and JWPR hereby purchases and assumes from the Purchasers and the Agent,
respectively, all of the right, title and interest of the Purchasers and the
Agent, respectively, in the Receivables generated by JohnsonDiversey SpA, all
Collections with respect thereto, all Related Security with respect thereto and
the Collection Accounts specified on Exhibit B hereto (collectively, the
“Specified Assets”), free and clear of any and all Adverse Claims in favor of
the Purchasers or the Agent, or any other Adverse Claim arising by or through
the Purchasers or the Agent;



--------------------------------------------------------------------------------

(b) all security interests granted to the Purchasers or the Agent, for the
benefit of the Purchasers, under the Receivables Purchase Agreement, to the
extent they relate to Specified Assets, shall thereupon be released and
terminate; and

(c) JohnsonDiversey SpA shall cease to be an Originator.

The Agent shall, promptly following the effectiveness of the transfer and
release described above, provide such UCC termination statements or similar
items as JWPR may reasonably request in order to release the interests of the
Agent and the Purchasers in the Specified Assets.

SECTION 3. Representations and Warranties.

(a) JWPR represents and warrants that this Amendment constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(b) JWPR represents and warrants that on the date hereof, before and after
giving effect to this Amendment, (i) no Amortization Event or Potential
Amortization Event has occurred and is continuing, (ii) the Purchaser Interests
of the Purchasers do not exceed the Maximum Purchase Percentage and (iii) each
of the representations and warranties of JWPR set forth in the Receivables
Purchase Agreement is true and correct in all material respects.

SECTION 4. Conditions Precedent. This Amendment shall become effective on and as
of the date hereof (the “Effective Date”) upon receipt by the Agent of (i) duly
executed counterpart signature pages to this Amendment from each party hereto
and (ii) copies of each of the items described on Exhibit C hereto.

SECTION 5. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Receivables Purchase Agreement”, “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Receivables Purchase Agreement, as amended or
otherwise modified hereby, and (ii) each reference to the Receivables Purchase
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Purchase Agreement as amended or otherwise modified
hereby.

 

2



--------------------------------------------------------------------------------

(b) Except as specifically amended or modified above, the terms and conditions
of the Receivables Purchase Agreement, all other Transaction Documents and any
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Purchaser
under the Receivables Purchase Agreement or any other Transaction Document or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.

SECTION 6. Reaffirmation of Performance Undertaking. JohnsonDiversey, Inc.
(i) reaffirms all of its obligations under the Performance Undertakings dated as
of March 2, 2001, October 24, 2003, and January 12, 2004, respectively, each
made by JohnsonDiversey, Inc., (ii) acknowledges that the Agent, as a party to
the Receivables Purchase Agreement, enjoys the benefits of each such Performance
Undertaking , and (iii) acknowledges and agrees that each of such Performance
Undertakings remains in full force and effect (including, without limitation,
after giving effect to this Amendment).

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Fees and Expenses. JWPR, as Seller, hereby confirms its agreement to
pay on demand all reasonable costs and expenses of the Agent or the Purchasers
in connection with the preparation, execution and delivery of this Amendment and
any of the other instruments, documents and agreements to be executed and/or
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel to the Agent or the Purchasers with
respect thereto.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

 

JWPR CORPORATION

 

By:

 

/s/ Tony A. Sebranek

 

Name:

 

Tony A. Sebranek

 

Title:

 

Vice President

LIBERTY STREET FUNDING CORP., as a Conduit

By:

 

/s/ Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

THE BANK OF NOVA SCOTIA, as a Financial

Institution and Managing Agent

By:

 

/s/ Norman Last

Name:

 

Norman Last

Title:

 

Managing Director

ACKNOWLEDGED AND AGREED:

 

JOHNSONDIVERSEY, INC.

By:

 

/s/ Lori P. Marin

Name:

  Lori P. Marin

Title:

  Vice President & Corporate Treasurer

 

Signature Page to Amendment No. 1